EXAMINER’S COMMENTS
Closest US Patent/Patent Publication Prior Art
Bufe, US 2016/0098398, recited paper #20210104 mailed February 4, 2021, is the closest prior art. Forward citations of Bufe failed to reveal closer prior art. Forward/backward citations of Bufe, US 9,424,299, failed to reveal closer prior art. Bufe alone or in combination with cited prior art fails to teach and/or suggest the methods as claimed.
Closest Non-Patent Literature
Liang et al., (Item U) is the closest non-patent literature prior art. Liang et al. disclose: In our proposed model, we use Word2Vec [4], a tool for mapping words to K-dimensional distributed vectors, to represent tags with word embeddings. This method captures the semantic information of tags and simplifies the complex processing of text contents into the computing of vectors. At the same time, the weaknesses of tags are addressed because the distance of two vectors can be used to represent their semantic similarities between texts. On the other hand, deep learning has developed rapidly over the past decades and has achieved success in a variety of tasks, including those involving recommender systems [5]. Most machine learning algorithms used in traditional recommender systems are shallow structures that are limited in their use of complex data. The structures of deep neural networks render them better able to extract more abstract and representative latent features, improving the accuracy and generalization ability of learning models. In addition, consider a situation in one’s daily life: after watching the movie entitled “Cold War 1”, one is likely to search for the movie “Cold War 2” or for another Leung Ka Fai movie to watch. According to this perspective, users’ preferences evolve over time, and this evolving trajectory follows certain inner logic. Motivated by this, we organize the historical tagging records of target users by time, and then leverage recurrent neural networks (RNN) to extract users’ hidden features to take full advantage of the time-sensitive preferences of users. Recently, deep models focus on hashtag recommendations [6,7,8] and tag-aware top-n recommendation [9,10] are also proposed. However, as far as we know, research that apply sequential deep learning to tag-aware rating prediction remains rare, and there is room for improvement.
Liang et al. alone or in combination with cited prior art fail to teach and/or suggest the methods as claimed.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP 2012203821, IDS considered July 24, 2020, discloses: According to the search ranking generation apparatus, since the score is calculated referring to the information stored in the purchase information log database that stores the purchase record and the ranking is generated, there is a possibility that the user will execute the purchase operation. You can rank high-ranked search results web pages that handle high items.
US 2012/0209847 (Rangan) August 16, 2012, discloses: [0103] In step 710, a set of random document vectors are received. As discussed above, in various embodiments, a set of random document vectors may be generated with each document of a corpus using Random Indexing. The general idea behind word space models is to use distributional statistics to generate high-dimensional vector spaces, in which words are represented b context vectors whose relative directions are assumed to indicate semantic similarity. This assumption is motivated by the distributional hypothesis, which states that words with similar meanings tend to occur in similar contexts. According to this hypothesis, if two words are observed that constantly occur with the same contexts, it may be assuming that the two words mean similar things. The two words not need to occur with each other; only that the words co-occur with the same other words. In standard word space methodology, a high-dimensional vector space is produced by collecting the data in a co-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        August 7, 2021